Citation Nr: 1530424	
Decision Date: 07/16/15    Archive Date: 07/24/15

DOCKET NO.  14-00 973	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of service connection for postoperative residuals of basal cell carcinoma (BCC).

2.  Whether new and material evidence has been received to reopen a claim of service connection for a low back disorder.

3.  Entitlement to service connection for a cervical spine disorder.

4.  Entitlement to service connection for bilateral shoulder disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans

ATTORNEY FOR THE BOARD

M. Young, Counsel


INTRODUCTION

The appellant is a Veteran who had active duty for training (ACDUTRA) from May to November, 1979, and then had active duty service with the Puerto Rico Army National Guard from January to May, 1985, was on federalized active duty service from January 1991 to July 1991, and had subsequent service in the Puerto Rico National Guard, including a period of active duty from September 20, 1994 to December 27, 1994.  These matters are before the Board of Veterans' Appeals (Board) on appeal from an August 2011 rating decision of the Department of Veterans Affairs (VA) San Juan, Puerto Rico Regional Office (RO).  The Veteran requested and was scheduled (and rescheduled) for a hearing before a decision review officer (DRO).  He ultimately withdrew the hearing request before such hearing was held.   

Although the RO reopened the claims of service connection for residuals of postoperative residuals of BCC and for a low back disorder and decided them on the merits, the question of whether new and material evidence has been received to reopen such claims must still be addressed in the first instance by the Board, as the issue goes to the Board's jurisdiction to reach the underlying claim and adjudicate it de novo.

The issues of whether new and material evidence has been received to reopen a claim of service connection for postoperative residuals of BCC and entitlement to service connection for cervical spine and bilateral shoulder disorders are being REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if action on his part is required.



FINDINGS OF FACT

1.  An unappealed November 1996 rating decision denied the Veteran service connection for a low back disorder essentially on the bases that any such disability was not manifested in, or shown to be related to, his service.  

2.  Evidence received since the November 1996 rating decision does not tend to relate a low back disability to a period of the Veteran's active service; does not relate to an unestablished fact necessary to substantiate the claim of service connection for a low back disability; and does not raise a reasonable possibility of substantiating such claim.  


CONCLUSION OF LAW

New and material evidence has not been received, and the claim of service connection for a low back disorder may not be reopened.  38 U.S.C.A. §§ 5108, 7105(c) (West 2014); 38 C.F.R. § 3.156(a) (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

The requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met.  By correspondence in April 2011 the Veteran was notified of the meaning of new and material evidence and of what type of evidence and information is necessary (1) to reopen the claim; (2) to substantiate each element of the underlying service connection claim; and (3) to substantiate the element or elements needed for service connection that were found insufficient in the prior final denial on the merits (and how VA assigns disability ratings and effective dates of awards.  See Kent v. Nicholson, 20 Vet. App. 1 (2006).   

The Veteran's service treatment records (STRs) and pertinent postservice treatment records have been secured.  The RO arranged for a VA medical examination in November 2013.  The Veteran has not identified any evidence pertinent in this matter that remains outstanding.  VA's duty to assist is met.

Legal Criteria, Factual Background, and Analysis

Generally, when a claim is disallowed, it may not be reopened and allowed unless new and material evidence is received.  38 U.S.C.A. §§ 7105, 5108.  "New" evidence means existing evidence not previously submitted to agency decision-makers.  "Material" evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  In determining whether a claim should be reopened, credibility of newly submitted evidence is presumed.  Fortuck v. Principi, 17 Vet. App. 173, 179-80 (2003). 

The United States Court of Appeal for Veterans Claims (Court) has held that the requirement of new and material evidence raising a reasonable possibility of substantiating the claim is a low threshold.  Specifically, the Court viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  See Shade v. Shinseki, 24 Vet. App. 110, 121 (2010).

The Board has reviewed all of the evidence in the record, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence as deemed appropriate and the analysis will focus on what the evidence shows, or fails to show, as to the claim.

A November 1996 rating decision denied the Veteran service connection for a low back disorder essentially on the bases that a low back disorder was manifested in, or shown to be related to, the Veteran's active service.  He did not appeal that decision or submit new and material evidence within the following year, and it is final.  38 U.S.C.A. § 7105. 

Evidence of record at the time of the November 1996 rating decision included the Veteran's STRs, which are silent for complaints, findings, treatment or diagnosis of a low back disorder.  There was also a report of a May 1996 VA joints examination when the examiner noted the Veteran's complaints of low back pain following his return from the Persian Gulf.  The diagnosis was no lumbar spine neuromuscular pathology found.  

Pertinent evidence received since the November 1996 rating decision includes a February 2004 VA outpatient clinic note showing the appellant reported a history of low back pain.  May 2006 and March 2011 VA outpatient clinic notes show the Veteran reported having low back pain.  Pursuant to a request by the Veteran's representative the Veteran was afforded to ascertain whether he has a low back disorder that would warrant presumptive service connection (as an undiagnosed illness related to Persian Gulf service, under 38 U.S.C.A. § 1117).  On November 2013 VA back examination the Veteran was found to have lumbar spondylosis, and discogenic disease with associated bilateral L5/S1 radiculopathy, shown by EMG [electromyography].

The evidence added to the record since November 1996 does not show, or tend to show, that any current chronic low back disorder is (or may be) related to the Veteran's active duty service.  In fact, nothing in the record tends to relate a chronic low back disorder to a disease or injury in service.  Notably, the pathology found on November 2013 examination, diagnosed as lumbosacral disc disease and lumbar spondylosis, represents known clinical diagnoses (and therefore is not an undiagnosed illness within the purview of 38 U.S.C.A. § 1117).  Therefore, the evidence, while new (in the sense that it was not previously in the record) is not material.  It does not pertain to an unestablished fact necessary to substantiate the claim of service connection for a low back disorder; and does not raise a reasonable possibility of substantiating such claim.  Accordingly, the Board finds that even under the "low threshold" standard [for reopening] endorsed by the United States Court of Appeals for Veterans Claims (Court) in Shade v. Shinseki, 24 Vet. App. 110 (2010), additional evidence received since November 1996 is not new and material, and the claim of service connection for a low back disorder may not be reopened.  


ORDER

The appeal to reopen a claim of service connection for a low back disorder is denied.


REMAND

The appellant seeks service connection for postoperative residuals of BCC, claiming that a pre-existing such disorder was aggravated during his Puerto Rico National Guard active duty service from September 20, 1994 to December 27, 1994.  

Notably, a member of the National Guard serves in the federal military only when formally called into the military service of the United States.  At all other times, a member of the National Guard serves solely as a member of the State militia under the command of a state governor.  For a period of active duty National Guard service to be qualifying for VA benefits, the National Guardsman must have been ordered into Federal service for that period under 32 U.S.C. §§ 316, 502, 503, 504, 505 (i.e., the period must be federalized active duty service).  38 C.F.R. § 3.6(c), (d).  Allen and Key v. Nicholson, 21 Vet. App. 54, 57 (2007) (citing Perpich v. Department of the Defense, 496 U.S. 334, 110 S.Ct. 2418, 110 L.Ed2d 312 1990).  

As the Veteran seeks to establish service connection for the BCC based on a theory that such disability was aggravated during a period of service from September to December 1994, a threshold question in this matter to be resolved is whether or not this period of service was federalized (and thus qualifying for VA benefits).  Furthermore, if the period of service in question is found to have been federalized, as it exceeded 90 days there is a further threshold matter of whether it was ACDUTRA (in which case the Veteran would affirmatively have to show aggravation in line of duty; see Smith v. Shinseki, 24 Vet. App. 40, 44 (2010); see also Donnellan v. Shinseki, 24 Vet. App. 167, 171-72 (2010)) or was regular active duty (in which case certain presumptions, including of soundness on entry and aggravation under 38 U.S.C.A. § 1111 (rebuttable by clear and unmistakable evidence) and that for chronic disease under 38 U.S.C.A. § 1112 might apply).   

The facts shown, potential applicability of presumptive provisions, and the Veteran's allegations also raise medical questions that may require development for medical opinions.   

Regarding the claims of service connection for cervical spine and bilateral shoulder disorders, on VA orthopedic examination in November 2013 the examiner did not address the Veteran's allegations that such disabilities are to his duties in service.  Consequently, the examination report is inadequate for rating purposes, requiring corrective action.   

The case is REMANDED for the following:

1.  The AOJ should arrange for conclusive verification of the nature of the Veteran's period of service from September 20, 1994 to December 27, 1994, i.e., whether (a) it was federalized service (qualifying for VA benefits) (i.e., as a member of the National Guard called to Federal service under 32 U.S.C.A. §§ 316, 502, 503, 504, or 505) and (b) if federalized, whether it was ACDUTRA or regular active duty service.  

2.  If it is established that the Veteran was in federalized service from September to December 1994, the AOJ should arrange for him to be examined by an oncologist to ascertain the nature and likely etiology of his nasal BCC.  The entire record must be reviewed by the examiner in connection with the examination.  Based on review of the record and examination of the Veteran, the examiner should provide opinions that that respond to the following:

(a) Did a malignant tumor/nasal BCC pre-exist the period of service beginning September 20, 1994:?  Is there any evidence in the record that renders it undebatable from a medical standpoint that such skin disease pre-existed that period of service?  If so, please identify such evidence.  [The rationale provided should specifically reflect consideration of the clinical record generated on September 14, 1994, with follow-up scheduled.]

(b) If the answer to (a) is yes, is there any evidence in the record that renders it undebatable from a medical standpoint that the nasal BCC was not aggravated beyond natural progression during the period of service from September 20, 1994 to December 27, 1994?  [The examiner should note that aggravation is established by showing an increase in severity based on the status of the disability before, during, and following the period of service in question.]

The examiner should include rationale  with all opinions.

3.  The AOJ should also arrange for the Veteran to be examined by an orthopedist to ascertain the etiology of his cervical spine and bilateral shoulder disorders, and specifically whether they are related to his duties during federalized active duty service [The AOJ should advise the examiner what period(s) of service are federalized .  The entire record, to include this remand, must be reviewed by the examiner in conjunction with the examination, and the examiner's interview of the Veteran should elicit from him his alleged theory of entitlement to the benefit sought (the manner in which the claimed disabilities are etiologically related to service).  Based on a review of the record and examination and interview of the veteran, the examiner should provide opinions that respond to the following: 

(a) Please identify (by diagnosis) each chronic disability of the cervical spine and bilateral shoulder shown in the record, specifically accounting for the diagnoses of cervical paravertebral myositis, right shoulder superior labrum tear, and supraspinatus tendinitis, and left supraspinatus and infraspinatus tendinosis and subacromial bursitis ( noted in the current record). 

(b) Please identify the likely etiology of each cervical spine and shoulder disability diagnosed.  Specifically, is it at least as likely as not (a 50 % or better probability) that such disability was incurred during a federalized period of active duty service (including as alleged by the Veteran)?  If the response is no, please identify the etiology considered more likely.

The examiner must include rationale with all opinions.  

4.  The AOJ should then review the record and readjudicate the remaining claims.  If any remains denied, the AOJ should issue an appropriate supplemental statement of the case and afford the Veteran and his representative opportunity to respond.  The case should then be returned to the Board, if in order, for further review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


